Citation Nr: 1111125	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-32 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in November 2010.  A transcript of the hearing is included in the claims folder.

The Veteran perfected his appeal in this case in August 2009.  At that time, a second issue involving entitlement to service connection for an acquired psychiatric disorder was also on appeal.  The Veteran was granted service connection for posttraumatic stress disorder (PTSD) with psychosis and depression by way of a rating decision dated in October 2010.  Notice of the rating action was provided to the Veteran that same month.  

The Veteran's case was certified on appeal in December 2010.  As of the present, there is no indication in the claims folder that the Veteran has expressed disagreement with any aspect of the October 2010 action that granted service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level separate from prior NOD regarding issue of service connection).  Consequently, although the one-year period to disagree with any aspect of the rating decision has not yet passed, the Board does not have jurisdiction to address any downstream element associated with the now service-connected PTSD with psychosis and depression.  


FINDING OF FACT

The Veteran currently suffers from gout, and there is a reasonable basis to attribute such disability to his active military service.


CONCLUSION OF LAW

The Veteran has a gout disability that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran served on active duty from October 2002 to April 2004.  He submitted his claim for entitlement to service connection for gout in February 2008.

The Veteran testified at a Board hearing in November 2010.  He testified that he developed toe pain in what he thought was the summer of 2003.  He further testified that, about a week later, he was performing physical training (PT) but could not run.  He was sent for a medical evaluation.  He said the doctor, a Lieutenant T., asked him if he had had any trauma to his toe and he said that he had not.  The Veteran said the doctor told him that the symptoms sounded like gout.  The doctor then instructed the Veteran on a proper diet and to stay away from excess alcohol as that would exacerbate the symptoms.  He did not receive any medications.  He did not receive any further treatment in service and believes his efforts at dietary control were successful.

The Veteran said he also had symptoms of gout after his discharge.  He said he would treat his symptoms with Ibuprofen and Tylenol.  The Veteran related he was first treated by VA after his boss told him to take time off work and get checked out for his problem.  He said he went to a VA emergency room and was seen in the early hours of the morning.  He said that a blood test was done at the time that showed he had gout.  He was prescribed medication for treatment.  

The Veteran's service treatment records (STRs) do not contain evidence of explicit treatment for gout.  The records do establish that the Veteran had a problem with excess alcohol intake for the greater part of his less than two years of service.  He was placed in a rehabilitation program in 2003.  He was later discharged in 2004 because of a relapse into drinking.

There is a STR clinical entry from September 2003 that shows the Veteran was seen for a complaint of pain involving the ball of his right foot.  He had been at PT the day before and woke up the next day with a charley horse.  He then developed pain as he walked to class that got worse as the day went on.  The assessment at the time was fasciitis.  The treating physician was not the lieutenant the Veteran identified in his hearing testimony and there was no discussion of gout or diet in the clinical entry.  

The Veteran was seen at VA for psychiatric treatment within months of his discharge from service in 2004, but not for gout.  The Veteran was seen in a VA emergency room, at approximately two o'clock in the morning on May 23, 2005.  He was seen for pain in his right foot at the first metatarsal phalangeal (MTP) joint, that was said to be typical of gout.  The entry noted that the Veteran's uric acid level was elevated and that Ibuprofen had not been effective.  He was prescribed Indocin for treatment of gout.  Later VA records document treatment for gout, to include the most recent entry of March 2007 that showed treatment for gout of the left great toe.

The Board notes that the agency of original jurisdiction (AOJ) did not obtain VA records dated after September 2008.  A VA medical examination was not requested.

The AOJ denied the Veteran's claim in August 2008 because treatment for gout was not shown in service and the Veteran had not provided evidence to show continuity of the claimed disorder.  

The Veteran is competent to provide lay evidence of symptoms experienced in service even in the absence of any contemporaneous treatment records.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  The Veteran is not competent to provide a diagnosis of gout on his own.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Woehlaert v. Nicholson, 21 Vet App 456 (2007).

There is no reason to doubt the credibility of the Veteran as to his having experienced symptoms in service that were similar to symptoms he had after service.  The Veteran provided testimony that he attempted to treat his symptoms on his own after service with over-the-counter medications, but they did not provide relief.  His testimony of seeking treatment from a VA emergency room, in the early morning hours, is supported by the clinical entry from May 23, 2005.  Moreover, the VA entry notes the Veteran had an elevated uric acid level and the Veteran was diagnosed with gout and prescribed medication.  This was approximately 13 months after the Veteran's discharge from service.  

The Board finds that the evidence establishes symptoms of gout in service.  The evidence further demonstrates a continuity of symptoms culminating in a diagnosis of gout, based on clinical observation and laboratory findings, approximately 13 months after service in May 2005.  See Savage, supra; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The evidence is such that service connection is granted for gout.


ORDER

Entitlement to service connection for gout is granted.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


